Citation Nr: 9907031	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.

In an October 1996 rating action, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation.  The RO denied entitlement to 
service connection for right ear hearing loss.  The veteran 
perfected an appeal with regard to the issues of entitlement 
to an increased evaluation for service-connected left ear 
hearing loss and entitlement to service connection for right 
ear hearing loss.  In a June 1998 decision, the Board granted 
service connection for right ear hearing loss and remanded 
the amended issue of entitlement to an increased evaluation 
for service-connected bilateral hearing loss to the RO for 
further development.  Those actions are complete now and this 
case is properly before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Average pure one-threshold levels of 45 decibels in the 
right ear and 58 decibels in the left ear, with speech 
recognition of 88 percent in the right ear and 92 percent in 
the left ear are demonstrated.  Findings establish level II 
hearing in each ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (claims of entitlement to increased evaluations 
for service-connected disabilities generally are well-
grounded claims).  The Board is satisfied that all relevant 
evidence has been obtained with respect to the claim and that 
no further assistance to the veteran is required in order to 
comply with the Board's duty to assist.  

The RO granted service connection for left ear hearing loss 
in an October 1996 rating action and assigned a 
noncompensable evaluation.  In a June 1998 Board decision, 
entitlement to service connection for right ear hearing loss 
was granted.  In a June 1998 rating action, the RO assigned a 
noncompensable evaluation for service-connected bilateral 
hearing loss.

On the VA audiological examination in July 1998, the veteran 
reported that he was a pilot most of his life.  Pure tone 
threshold levels at frequencies of 1,000, 2,000, 3,000, and 
4,000 were 40, 45, 45, and 50, decibels respectively, for the 
right ear and 45, 60, 60, and 70 decibels, respectively, for 
the left ear.  The examiner indicated that the pure tone 
average in the right ear was 45 decibels.  Pure tone average 
for the left ear was 58 decibels.  Maryland CNC speech 
recognition scores were 88 percent correct for the right ear 
and 92 percent correct for the left.  The examiner's 
impression included bilateral sensorineural loss, needs 
hearing aids, and annual evaluations.  

In an October 1998 rating action, the RO denied entitlement 
to an increased evaluation for the service-connected 
bilateral hearing loss. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With regard to the veteran's claim, it is noted that 
evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average threshold level as measured 
by pure tone and audiometry tests.  38 C.F.R. § 4.85, Table 
VI, and Diagnostic Code 6100.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes auditory acuity levels from I to XI.  As 
described by the Court, the assignment of disability ratings 
in hearing cases is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Clinical data establish that the veteran's hearing loss does 
not warrant a compensable evaluation.  The Board points out 
bilateral defective hearing is noncompensable where the pure 
tone threshold average in the right ear is 45 decibels, with 
speech recognition ability of 88 percent correct, (level II), 
and in the left ear, the pure tone threshold average is 58 
decibels, with speech recognition ability of 92 percent 
correct, (level II).  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Recent audiological testing revealed level II hearing in both 
ears.  A noncompensable evaluation for the veteran's 
bilateral hearing loss is therefore appropriate.  At a 
minimum, a compensable evaluation requires level II hearing 
in the better ear and level V hearing in the poorer ear.  38 
C.F.R. § 4.85, Diagnostic Code 6101.  As the veteran's 
hearing loss is not at the levels for a higher rating, his 
claim must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.85, Diagnostic Code 6100. 

The Board further notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, have been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These provisions do not 
provide a basis for a higher rating.  Lendenmann vs. 
Principi.   Therefore, in accordance with applicable 
schedular criteria, the Board concludes that the 
noncompensable evaluation in effect for the veteran's 
bilateral sensorineural high frequency hearing loss is 
appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.85, 
Tables VI, VII.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.





		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 
- 3 -


- 4 -


